Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered September 14, 2010, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of seven years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification, including its evaluation of any inconsistencies. Defendant was identified by the victim, as well as by a witness who was acquainted with defendant. Concur — Tom, J.P, Friedman, Saxe, Richter and Clark, JJ.